This case was heard by us together with the case of McIntyre v. Associates Financial Services Co. of Mass. Inc. ante, 708 (1975), since both cases arose out of the same factual background and both share common issues. The plaintiff (Associates) in the instant case was the attaching creditor named as a defendant in the McIntyre case, supra. A judge of the Superior Court included, in a final decree entered in the McIntyre case, an order that Associates should remove the real estate attachment from the records of the registry of deeds within 120 days of the decree. Subsequently, as a condition for allowing an extension of the 120 day time limit pending appeal of the McIntyre case, the judge ordered Associates to post a $20,000 bond. Associates sought relief against these orders by a motion under Mass. R. App. P. 6 (a), 365 Mass. 848 (1974), filed in the county court, which was thereafter heard, and subsequently denied, by a single justice of this court. In' light of our holdings in the McIntyre case, Associates is now entitled to the vacating of the orders for removal of the attachment and the posting of the bond. Since these matters presumably will be disposed of by provisions in the judgment to be entered pursuant to our order in the McIntyre case, it is now appropriate for us to dismiss this appeal.

So ordered.